Detailed Office Action
The communication dated 11/24/2021 has been entered and fully considered.
Claims 1 and 16 have been amended.  Claims 1-17 are pending with claim 17 withdrawn from consideration
Petition
The applicant’s 37 C.F.R. 1.183 11/24/2021 petition was granted on 9/20/2022.
Terminal Disclaimer
The terminal disclaimer filed on 11/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,205,405 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendments and Arguments
In light of amendment the 112(b) rejection of claim 16 has been withdrawn.
In light of filing a terminal disclaimer the ODP rejections have been withdrawn.
Applicant argues that the claims have been amended to state “wherein the hydrogen peroxide is applied to the polyacrylic acid crosslinked fibers immediately after curing so that the polyacrylic crosslinked cellulosic fibers are baled before cooling from the curing process.”.   The applicant finds support for this limitation in claim in paragraph [0044].
The prior art meets this limitation because STOYANOV discloses hydrogen peroxide in the air stream [claim 3].  This is before bailing and after the polyacrylic acid has been added.  In instant paragraph [0044] the applicant states “In a mill environment, this can be accomplished by spraying an aqueous solution of hydrogen peroxide into an air stream containing polyacrylic acid crosslinked fibers.”.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 8, and 13, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 7,513,973 STOYANOV as evidenced by U.S. 5,447,977 YOUNG.
As for claims 7, 8, and 13, STOYANOV discloses adding 3.4 kg peroxide per air dried tons polyacrylic cross-linked pulp [col. 5 lines 50-55].  The peroxide is added without the addition of alkali, sodium hydroxide [Table 1].  STOYANOV discloses that the process treats crosslinked pulp made as per 5,447,977 YOUNG.  This is the same pulp that the applicant states may be treated by the instant process [see e.g. instant spec (5/6/2014) paragraph 0036].    The fibers are aged for 1 and 14 days before being measured for brightness [Table 2; an aging of 14 days includes an aging of 12 days].
The Examiner interprets the “reducing furfural content of the crosslinked fibers by at least 55% at 12 days after hydrogen peroxide application …” and “wherein aging of the treated crosslinked fibers to 12 days or 21 days provides sufficient time for the hydrogen peroxide reduction of furfural content to reach equilibrium” as an intended result of the process similar to the use of (wherein or whereby) [see e.g. MPEP 2111.04].  STOYNOV teaches all the active method limitations.
In the alternate, STOYANOV treats substantially the same polyacrylic crosslinked pulp in substantially the same way as claimed it would be expected that STOYANOV would show the same decrease in furfural as claimed absent evidence to the contrary.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition can not have mutually exclusive properties.” 
STOYANOV does not need to recognize that the peroxide treatment excluding hydroxide reduces furfural. The prior art need only actually reduce the furfural present [see e.g. MPEP 2112 (I) and (II)]. In this case STOYANOV treats the same exact polyacrylic crosslinked pulp with the same treatment (peroxide without hydroxide).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.
Sobering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 iJSPQ2d 3664, 3668 (Fed. Cir. 2003)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 7,513,973 STOYANOV in view of What is the pH of H2O2 solutions by US peroxide, hereinafter U.S. peroxide, as evidenced by U.S. 5,447,977 YOUNG, hereinafter YOUNG
As for claims 1, 2, 5-9, 11, 13, and 14, STOYANOV discloses adding 3.4 kg peroxide per air dried tons polyacrylic cross-linked pulp [col. 5 lines 50-55].  
STOYANOV discloses that the process treats crosslinked pulp made as per 5,447,977 YOUNG.  This is the same pulp that the applicant states may be treated by the instant process [see e.g. instant spec (5/6/2014) paragraph 0036].    
The peroxide is added without the addition of hydroxide [Table 1] and other alkaline agents.  STOYANOV discloses that the crosslinked pulped is then exposed to the bleaching agent.   No pH adjusting chemicals are added between the crosslinking operation and peroxide bleaching.  
STOYANOV does not explicitly disclose the concentration or details on the supply of peroxide used.  However, in the background section of STOYANOV it is mentioned that in U.S. ‘740 alkali is used to move the oxidizing solution of ‘740 from a pH of about 4.5 to a pH of 5.5-6.5 [col. 2 lines 30-37].  This suggests that the pH of the peroxide solution of STOYANOV without alkali additive is about 4.5.
Alternatively, US peroxide teaches that plain water and peroxide solutions will have a pH range of 4.5-7.0 [2] which overlaps with the claimed range.  US peroxide discloses that peroxide is likely a pH of 4-5 for commercial dilute H2O2 solutions [last paragraph] which encompasses the instant claimed range of about 4.5 to 5.  
At the time of the invention it would be obvious to the person of ordinary skill in the art to supply known commercial peroxide solution for use in the peroxide treatment of STOYANOV.  The person of ordinary skill in the art would be motivated to use the commercial product as it has stabilizers and is therefore less likely to decompose during storage [5 and 6].
The Examiner interprets the “wherein the amount of furfural in the treated crosslinked fibers reduces from a first value determined at least one day after the treatment of the crosslinked fibers to a second, subsequent value determined up to 21 days after treatment”, “wherein the reduction of furfural from the first value to the second value is at least about 25%” “thereby reduce furfural content of the crosslinked fibers by at least 55%”, “wherein aging of the treated crosslinked fibers to 12 days or 21 days provides sufficient time for the hydrogen peroxide reduction of furfural content to reach equilibrium”, and “wherein the polyacrylic acid crosslinked cellulosic fibers have less than about 1.3 ppm furfural after treatment with hydrogen peroxide at day 12 as compared to untreated polyacrylic acid crosslinked cellulosic fibers” as intended results of the process [see e.g. MPEP 2111.04].
In the alternate, STOYANOV treats substantially the same polyacrylic crosslinked pulp in substantially the same way (with the pH of the peroxide) as claimed it would be expected that STOYANOV would show the same decrease in furfural as claimed absent evidence to the contrary. 
STOYANOV discloses hydrogen peroxide in the air stream and therefore meets the limitation of immediately after crosslinking and before bailing [claim 3].   In instant paragraph [0044] the applicant states “In a mill environment, this can be accomplished by spraying an aqueous solution of hydrogen peroxide into an air stream containing polyacrylic acid crosslinked fibers.”.
As for claim 3, STOYANOV discloses the specific points of 1.5 and 3.4 kg/ADMT [Table 1] which encompass the claimed point.
As for claims 4 and 15, STOYANOV discloses hydrogen peroxide in the air stream [claim 3].
As for claim 16, STOYONOV discloses using the fibers produced for absorbent articles including diapers [col. 2 lines 55-61].
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 7,513,973 STOYANOV in view of What is the pH of H202 solutions by US peroxide, hereinafter U.S. peroxide, as applied to claims 1, 7, and 8 above, and further in view of Modern Fiberline in Latin America or Applicant Admitted Prior Art, hereinafter AAPA, as evidenced by U.S. 5,447,977 YOUNG.
As for claims 10 and 12, STOYANOV and U.S. Peroxide disclose the features as per supra. STOYANOV discloses that the fiber are baled for shipment [col. 5 lines 30-33]. STOYANOV fails to disclose wrapping of the bales.
Modem Fiberlines in Latin America discloses that dried pulp is exported [i.e. shipped; pg. 20] and shows the product in wrapped pulp bales [pg. 21]. The AAPA states that it is typical for mills to both bale and wrap crosslinked fibers prior to shipment [PGPUB par. 0047]. At the time of the invention it would be obvious to the person of ordinary skill in the art to combine the pulp bales of STOYANOV with the wrap of the produced bales as taught by Modern Fiberlines in Latin America or the AAPA. The person of ordinary skill would do so such that the fibers could be shipped to the producer of the absorbent product. Each of the combined elements perform the same functions as they do separately. The person of ordinary skill in the art would expect the advantages of wrapped pulp bales being properly labeled and not getting dirty when shipped.
In addition to the above, STOYANOV does not disclose the aging to 14 days occurs while wrapped and bailed. However, as the product is being shipped to manufactures it is the Examiners position that shipping and then final use of the baled product could take 14 days or longer (for example shipping by ship between Asia and North America). In the alternative it would be obvious to wait at least 14 days prior to use of the product as the product is brighter after 14 days of aging [Table 2 STOYANOV].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748